United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-1237
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Northern District of Iowa.
                                        *
Savino Capuchino Aguilar,               *     [UNPUBLISHED]
                                        *
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: September 29, 1999
                                 Filed: October 13, 1999
                                  ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

      A jury found Savino Aguilar guilty of three counts of distributing
methamphetamine within 1000 feet of an elementary school, in violation of 21 U.S.C.
§§ 841(a)(1), 841(b)(1)(C), and 860(a); one count of possessing methamphetamine
with intent to distribute within 1000 feet of an elementary school, in violation of 21
U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 860(a); and one count of conspiring to
distribute methamphetamine within 1000 feet of an elementary school, in violation of
21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 846, and 860(a).
      On appeal, Aguilar argues that the district court erred in allowing the testimony
of several witnesses who testified pursuant to cooperation plea agreements. He alleges
that the testimony should have been suppressed because the federal anti-bribery law
forbids the giving of anything of value in exchange for testimony. 18 U.S.C. §
201(c)(2). A plea arrangement offered in exchange for testimony does not violate 18
U.S.C. § 201(c)(2), for the anti-bribery statute "does not sweep so broadly as to
prevent prosecutors from offering leniency to an individual in exchange for truthful
testimony." United States v. Johnson, 169 F.3d 1092, 1098 (8th Cir. 1999), petition
for cert. filed, ---U.S.L.W.--- (U.S. June 15, 1999) (No. 98-9870).

      Aguilar also contends that the district court erred in calculating his offense level
by assessing two levels for possession of a dangerous weapon and three levels for
managing or supervising criminal activity that involved five or more participants. See
U.S.S.G. § 2D1.1(b)(1); § 3B1.1(b) (1998). The district court's findings of fact will be
reversed only if clearly erroneous. See Koon v. United States, 518 U.S. 81, 97 (1996).
 We find that the government presented sufficient evidence that Aguilar used the
residence where the firearms were seized to store and sell methamphetamine. See
United States v. McCracken, 110 F.3d 535, 541 (8th Cir. 1997) (upholding dangerous
weapons enhancement based on constructive possession). In addition, we hold that the
government proved sufficiently that Aguilar employed others to transport money and
methamphetamine. See United States v. Garrison, 168 F.3d 1089, 1095-96 (8th Cir.
1999) (finding enhancement proper if defendant supervised only one other participant
in criminal activity that involved five or more participants).

      Accordingly, we affirm the judgment of the district court.

                                           2
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               3